DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/773,416 filed on January 28, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 15 and 19 being currently amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s arguments, see pages 8-10 of the remarks, filed December 28, 2020, with respect to the 112(a) rejections of claims 14-20 have been fully considered and are persuasive.  The 112(a) rejections of claims 14-20 have been withdrawn. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al. US PGPUB 2016/0197504 in view of Pizak US Patent 6,875,051.
Regarding claim 14, Hsia discloses a furniture-mounted electrical charging station [fig. 1; pars. 11 & 54; UPS 10 is mountable to a desk via brackets 60] comprising:
a housing having a front surface and an other surface spaced from said front surface [see annotated figs. 1, 2 & 4 below, the housing has a front end (forward surface) and a back end (rearward surface)], said housing defining an interior region [figs. 1 & 4; the interior region has an opening which allows the battery 14 to be inserted into];
an electrical output connector mounted at said front surface of said housing and accessible from outside said housing [fig. 2, a plurality of electrical output connectors (i.e. AC power outlets 28) are flush with the exterior of the housing 12, and thus not only accessible from the outside, but also mounted in the interior region of the housing 12];
an electrical input connector positioned inside said interior region and accessible through said opening [figs. 3-4; once the battery 14 is inserted in the housing 12 a connector 52 on the battery mates with an internal connector 38 which (corresponding to the electrical input connector); the internal connector 38 is accessible from outside the housing by inserting the battery 14 sufficiently deep into the housing; pars. 43-44; see annotated figs. 1-2 below, the output connector 28 is opposite the input connector 38]; and
a self-contained electrical power source configured to be simultaneously electrically engaged to said electrical input connector and mechanically supported by at least one of said electrical input connector and said housing [figs. 1-4; the battery 14 (self-contained electrical power source) engages with the internal connector 38 is clearly supported by the housing (figs. 1 & 3), and also by the internal connector, at least via normal force (figs. 11A-11C, the connector 38 and connector 52 mate using a pin and socket format); pars. 43-44], said self-contained electrical power source comprising a power housing and a connector projection extending from said power 
wherein said self-contained electrical power source is removably mounted at said housing [fig. 3].

    PNG
    media_image1.png
    588
    1055
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    765
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    728
    756
    media_image3.png
    Greyscale
\
Hsia does not explicitly disclose wherein said power housing and said connector projection are configured so that when said connector projection is inserted through said opening, said power housing remains entirely outside of said housing.
However, Pizak discloses a mountable power distribution device, wherein an attached power housing and associated projection are configured so that when said connector projection is inserted through said opening, said power housing remains entirely outside of the main housing [figs. 1-2, main housing of distribution device 100 has a plurality of receptacle opening which receive projections from attached devices 1, 2, 3, 4; which may be battery charging apparatuses or other electronic equipment which receive power, the devices insert projections into the receptacles 11 such that the projections are inserted through the opening but the power housings themselves remain 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hsia to further include wherein said power housing and said connector projection are configured so that when said connector projection is inserted through said opening, said power housing remains entirely outside of said housing for the purpose of accommodating bulky housings by allowing them to sit outside of the main housing, as taught by Pizak (col. 1, lines 48-65, col. 2, lines 18-25 and 44-60; col. 7, line 17-28; col. 4, line 48-col. 5, line 10).
Regarding claim 17, Hsia discloses wherein said electrical output connector is solely energized by said self-contained electrical power source whenever said self-contained electrical power source is electrically engaged with said electrical input connector [pars. 38-39; when the battery is electrically engaged with the input connector (switched into the circuit) the output connector is powered by the battery (UPS/”battery backup power” mode)].
Regarding claim 18, Hsia discloses a furniture-mounted electrical charging station [fig. 1; pars. 11 & 54; UPS 10 is mountable to a desk via brackets 60] comprising:
a housing having a front surface and an other surface spaced from said front surface [see annotated figs. 1, 2 & 4 below, the housing has a front end (forward surface) and a back end (rearward surface)], said housing defining an interior region  [figs. 1-3, UPS 10 has housing 12 for receiving battery 14; pars. 40-41] between said front surface and said other surface [figs. 1, 2 & 4, the cavity], wherein said interior [figs. 1 & 4; the interior region has an opening which allows the battery 14 to be inserted into];
an electrical output connector mounted at said front surface of said housing and accessible from outside said housing [fig. 2, a plurality of electrical output connectors (i.e. AC power outlets 28) are flush with the exterior of the housing 12, and thus not only accessible from the outside, but also mounted in the interior region of the housing 12];
an electrical input connector positioned inside said interior region and accessible through said opening [figs. 3-4; once the battery 14 is inserted in the housing 12 a connector 52 on the battery mates with an internal connector 38 which (corresponding to the electrical input connector); the internal connector 38 is accessible from outside the housing by inserting the battery 14 sufficiently deep into the housing; pars. 43-44; see annotated figs. 1-2 below, the output connector 28 is opposite the input connector 38]; and
a self-contained electrical power source configured to be simultaneously electrically engaged to said electrical input connector and mechanically supported by at least one of said electrical input connector and said housing [figs. 1-4; the battery 14 (self-contained electrical power source) engages with the internal connector 38 is clearly supported by the housing (figs. 1 & 3), and also by the internal connector, at least via normal force (figs. 11A-11C, the connector 38 and connector 52 mate using a pin and socket format); pars. 43-44], said self-contained electrical power source comprising a power housing and a connector projection extending from said power housing [see annotated fig. 11a below as well as annotated figs. 1 & 4; the connector 52 of the battery 14 is embodied by a connector 304 (fig. 11A) which comprises a 
wherein said power housing and said connector projection are configured so that when said connector projection is inserted through said opening to electrically engage said electrical input connector, said power housing remains partially outside of said housing [annotated figs. 1, 4 & 11a, the battery 18 is inserted into the housing 12 through the rear face of housing 12 at which point its connector 52 mates with connecter 38; a portion of the battery 18 remains outside at that point];
wherein said self-contained electrical power source is removably mounted at said housing  [fig. 3]; and
wherein said electrical output connector is solely energized by said self-contained electrical power source whenever said self-contained electrical power source is electrically engaged with said electrical input connector [pars. 38-39; when the battery is electrically engaged with the input connector (switched into the circuit) the output connector is powered by the battery (UPS/”battery backup power” mode)].
Hsia discloses the self-contained electrical power source and power housing [see above and claim 1], however, Hsia does not explicitly disclose the power housing remains entirely outside while the device is electrically engaged to the connector.
However, Pizak discloses a mountable power distribution device, wherein a power housing remains entirely outside while the device is electrically engaged to the connector [figs. 1-2, main housing of distribution device 100 has a plurality of receptacle opening which receive projections from attached devices 1, 2, 3, 4; which may be battery charging apparatuses or other electronic equipment which receive power, the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Hsia to further include wherein the power housing remains entirely outside while the device is electrically engaged to the connector for the purpose of accommodating bulky housings by allowing them to sit outside of the main housing, as taught by Pizak (col. 1, lines 48-65, col. 2, lines 18-25 and 44-60; col. 7, line 17-28; col. 4, line 48-col. 5, line 10).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsia et al. US PGPUB 2016/0197504 in view of Pizak US Patent 6,875,051, and further in view of Sikkema et al. US Patent 8,596,588.
Regarding claim 16, Hsia discloses further comprising a mounting bracket configured to secure said housing to a downwardly-facing surface of the furniture article [fig. 1, mounting tabs 60 for securing the housing to a flat surface, including a desk (pars. 11 & 66); the tabs would work equally well for mounting the housing 12 up-right or hanging (“The UPS of embodiments of the present disclosure can be configured to mount in one of many mounting orientations); pars. 7, 11, 54 & 66], wherein said mounting bracket is generally L-shaped [fig. 8B; the mounting tabs are “generally” L-shaped in the profile apart from a protrusion at the bottom].

However, Sikkema discloses a furniture-mounted power device with a mounting bracket, wherein said mounting bracket comprises an upper horizontal leg securable to a downwardly- facing bottom surface of the furniture article, and a forward leg extending downwardly from a forward end of said upper horizontal leg, wherein said housing is connected to said forward leg [figs. 1 & 2; the mounting bracket 16 has a horizontal upper leg 42 securable to an “underside” of the desk (via track system 20/14); col. 3, lines 24-35; and a forward leg 40/44/46 extending downwardly from the forward end of 42, the housing of the power strip is connected to the forward leg (fig. 3a)].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Hsia and Pizak to further include wherein the mounting bracket comprises an upper horizontal leg securable to a downwardly- facing bottom surface of the furniture article, and a forward leg extending downwardly from a forward end of said upper horizontal leg, wherein said housing is connected to said forward leg for the purpose of allowing the housing to be mounted to an underside of a desk while also providing cable management through the mounting device, as taught by Sikkema (col. 3, lines 24-35).

Response to Arguments
On pages 10-12 of the remarks filed January 28, 2021, Applicant argues:

The Office Action appears to recognize, on p. 16, that Pizak's discloses transformer-type plug ends 1, 2, 3, 4 are power-receiving devices that direct power received from Pizak's electrical distribution device to other devices, and are not self-contained electrical power sources as recited in Applicant's claim 14. Nonetheless the Office Action states that it would be obvious to modify Hsia's battery 14 so that its housing is entirely outside Hsia's housing 14 and is not at all inserted into Hsia's battery compartment 18, in view of the power-receiving transformer housings plugged into Pizak's device. 
Applicant respectfully disagrees, and observes that a basic tenet of Hsia's disclosure is that the UPS "comprises a housing having a battery compartment for removably containing the battery housing of the battery" and has "a second connector mounted within the battery compartment, with the second connector being configured to mate with the first connector" (Hsia at ¶1[0010]). Hsia makes clear that its objective is to provide a compact arrangement that avoids extraneous "charging adapter devices" (such as those transformers disclosed by Pizak and cited in the Office Action), such that Hsia provides a unitary device even when the battery is installed: "Instead of needing to purchase and carry multiple UPS, mobile battery and charging adapter devices, the UPS 10 embodies a single, compact and convenient device having a universally adaptable battery 14 that is portable and docks with the battery compartment 18 of the UPS" (Hsia at 1[0044]). 
Thus, Applicant urges that it would not be obvious to modify Hsia to have a battery whose housing is entirely outside of the main device housing that defines a battery compartment. 
 Such modification would be in direct contradiction to Hsia's frequently stated objectives of containing a battery inside the main device housing so that it provides a single device having a battery that docks with a battery compartment inside the main device housing. 
Accordingly, Applicant respectfully submits that it would not be obvious to modify Hsia to have a self-contained electrical power source configured to be simultaneously electrically engaged to the electrical input connector and mechanically supported by at least one of the electrical input connector and the housing, with a power housing and connector projection configured so that when 
Accordingly, Applicant respectfully submits that it would not be obvious to modify Hsia according to the teachings of Pizak, such that claim 14 and dependent claims 15-17 are patentable as written. Independent claim 18 contains similar limitations as found in claim 14, and is patentable for at least similar reasons that claim 14 is patentable, such that claims 18-20 are allowable. Moreover, Applicant notes that dependent claims 15 and 19 are amended herein to include similar limitations to those added by amendment to claim 1.

Examiner respectfully disagrees. Despite Applicant’s reliance on Hsia’s paragraph 44, which suggests the elimination of additional mobile charging device, Hsia nevertheless provides ports including USB ports 22 and 44 which connect to devices outside of the UPS 10, as well as AC outlets 28. Each of these outlets can be connected to battery-powered devices for charging, and when so connected, the housing of said device(s) would be a battery housing, contained completely outside of the UPS housing. Additionally, Hsia teaches that power can be received via the USB ports (par. 69, “The mobile battery connector accepts power from a separate, outside mobile device charger to recharge the battery when undocked from the UPS. When sufficiently charged, the battery can be used to recharge mobile devices using the USB charging ports”) Regardless of whether the external device is a power sinking or sourcing device, Hsia teaches the connection of external devices and the provision of a self-contained battery, but merely lacks the housing of a device being outside a first housing. This is a location of parts deficiency that is resolved by the Pizak reference. 
Furthermore, Hsia even teaches that multiple batteries can be provided such that a removable battery is charged while an internal battery remains inside to maintain the UPS functionality:
multiple batteries may be provided so that a charged battery can be used to power remote devices while another battery is inserted into the UPS. In another embodiment, the UPS may be configured with two battery compartments so that one battery remains in the UPS while the other battery is used to power remote devices. In another embodiment, the UPS can be configured with an internal battery to ensure that the UPS maintains its functionality while the removable battery is being charged or used to power remote devices.

Thus, in response to applicant's argument that it would not be obvious to combine Hsia with Pizak, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant’s arguments, see pages 9-10 of the remarks, filed January 28, 2021, with respect to the 102/103 rejections of claims 1-13, 15 and 19 have been fully considered and are persuasive.  The 102/103 rejections of claims 1-13, 15 and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2-13, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claims 15 and 19 recite similar limitations as claim 1, and would be allowable for the same reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859